Title: Jonathan Williams, Jr., to the American Commissioners, 27 February 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
Nantes Feb. 27. 1777.
That you may be able to judge of the Quality of the arms when remounted I have ordered one of each to be sent by the messagerie which will come directed to Mr. Carmichael in the same manner as the samples of those sent by the Mercury did. The workmen are constantly at Work upon the Ship, and Shipackers are also at Work on the Bales, all is going on as fast as possible. I have the Honour to be with great Respect Your most obedient Servant
J. Williams

Mr. Lesterjate went away this morning to go on board his Ship which will sail the first Wind.
The Honbl The Deputies of the United States.

 
Addressed: A Monsieur / Monsieur Franklin LLD / a l’Hotel d’Hambourg / Rue Jacob / a / Paris.
Notation: Mr Williams Nantes Febry. 27th 1777
